Citation Nr: 9931428	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  95-26 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In an October 1991 rating decision, the 
RO denied service connection for PTSD.  In a January 1992 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for a back disorder.

In his January 1992 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  He was scheduled for such a 
hearing in June 1992.  However, in a statement received by 
the RO in June 1992, he indicated that he sought to cancel 
this hearing.  The RO contacted the veteran in the same month 
to confirm that he wanted to cancel his hearing.  This 
hearing request is therefore deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e) (1999).

The claim of entitlement to service connection for PTSD will 
be addressed in both the REASONS AND BASES and REMAND 
sections of this decision.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a back 
disorder was initially denied by the RO in a September 1986 
rating decision on the basis that his most recent medical 
examination was negative for any back abnormalities and that, 
in any case, his claimed disorder was not noted until a time 
too remote from service to be related thereto; the veteran 
was informed of this decision in October 1986 but did not 
respond within one year of notification.

2.  Evidence submitted since the September 1986 rating 
decision shows that the veteran currently suffers from a back 
disorder; as such, this evidence is not merely cumulative or 
redundant of evidence submitted prior to the September 1986 
rating decision and is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

3.  There is no competent medical evidence showing a nexus 
between the veteran's current back disorder and his period of 
service.

4.  The veteran has been diagnosed with PTSD subsequent to 
service and has related this disorder to stressful, albeit 
presently unverified, events during service.


CONCLUSIONS OF LAW

1.  The September 1986 rating decision is a final decision.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the September 1986 rating 
decision is new and material and provides a basis to reopen 
the veteran's claim for service connection for a back 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen 
a claim for service connection for a back disorder

Under VA laws and regulations, service connection may be 
granted for a disability incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Moreover, service connection may be granted 
for certain chronic diseases, including arthritis, if shown 
to be manifested to a compensable degree within one year 
subsequent to service.  38 C.F.R. §§ 3.307, 3.309 (1999).

However, a claim for service connection for which a prior 
final decision has been issued by an RO or by the Board may 
not thereafter be reopened and allowed, and a claim based on 
the same factual basis also may not be considered.  
38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 1998); see 
also 38 C.F.R. §§ 20.302, 20.1103 (1999).  The exception to 
this rule is set forth in 38 U.S.C.A. § 5108 (West 1991), 
which states, in pertinent part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary [of the Department 
of Veterans Affairs] shall reopen the claim and review the 
former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  These 
standards have recently been reaffirmed by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied the veteran's 
claim for service connection for a back disorder in a 
September 1986 rating decision on the basis that his most 
recent VA examination, from August 1986, was negative for any 
back abnormalities and that, in any case, the veteran's 
claimed disorder was not noted until a time too remote from 
service to be related thereto.  The veteran was informed of 
this decision in October 1986 but did not respond within one 
year of notification.  As the veteran did not submit a Notice 
of Disagreement within one year of notification of the 
September 1986 rating decision, the Board finds this rating 
decision to be a final decision under the laws and 
regulations of the VA.  38 U.S.C.A. § 7105 (West 1991).  
Therefore, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the September 1986 rating decision, the last final 
denial of the claim. 

The evidence received subsequent to the November 1991 rating 
decision includes VA medical records, dated from October 1990 
to August 1992, which reflect that the veteran has treated on 
numerous occasions, beginning in October 1990, for a low back 
disorder.  As noted above, the evidence of record prior to 
September 1986 did not establish that the veteran suffered 
from a back disorder.  As such, this newly submitted evidence 
is not merely cumulative or redundant of evidence submitted 
prior to the September 1986 rating decision and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim.  
Therefore, the veteran's claim is reopened.  38 C.F.R. 
§ 3.156(a) (1999).

Having reopened the veteran's claim for service connection 
for a back disorder, the Board observes that the next step 
following the reopening of the veteran's claim is 
consideration of the claim on a de novo basis.  In Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that once a 
claim for service connection has been reopened upon the 
presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist the veteran 
with the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

The Board would point out that a remand for application of 38 
C.F.R. § 3.156(a) (1999) and Hodge by the RO is unnecessary 
because the failure to apply this regulation under such 
circumstances would not be prejudicial to the claimant.  
Winters v. West, 12 Vet. App. at 207.  See 38 U.S.C.A. 
§ 7261(b) (West 1991) (the Court shall take due account of 
prejudicial error); see also Edenfield v. Brown, 8 Vet. App. 
384, 390-91 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In order for a claim to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post- presumption period may 
suffice.  Id. 

Additionally, in Epps, the Federal Circuit held that, under 
38 U.S.C.A. § 5107(a) (West 1991), the VA has a duty to 
assist only those claimants who have established well-
grounded claims.  Id. at 1468.  More recently, the Court held 
that the VA cannot assist a claimant in developing a claim 
which is not well grounded.  Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  Once a claimant has submitted evidence sufficient 
to justify a belief by a fair and impartial individual that a 
claim is well grounded, the claimant's initial burden has 
been met, and the VA is obligated under 38 U.S.C.A. § 5107(a) 
(West 1991) to assist the claimant in developing the facts 
pertinent to the claim. 

The Board has reviewed the veteran's service medical records 
and observes that such records are entirely negative for any 
complaints of, or treatment for, back problems.  
Specifically, the veteran did not complain of back pain in 
conjunction with treatment for a ruptured spleen, and his 
June 1969 discharge examination was negative for any 
musculoskeletal disabilities.

The evidence of record does establish that the veteran has 
been treated for a back disability subsequent to service.  
During his August 1986 VA examination, he complained of back 
pain, but the examiner noted that no musculoskeletal 
abnormalities were shown upon examination.  The first medical 
evidence showing a current back disorder is a VA treatment 
record from October 1990, which reflects that the veteran 
complained of low back pain following a job-related injury in 
1978 and contains an assessment of low back pain, with normal 
lumbosacral spine x-rays.  The claims file also includes the 
report of a November 1990 VA magnetic resonance imaging study 
(MRI), which revealed mild posterior bulging at L3-L4, L4-L5, 
and L5-S1.  Subsequent VA treatment records, dated through 
August 1992, indicate a continued low back disorder but 
contain no information regarding the etiology of this 
disorder, except for notations of the veteran's reported 
history of low back pain since 1978.

Overall, while the veteran has been diagnosed with a current 
back disorder, there is no competent medical evidence of a 
nexus between this disorder and service.  Indeed, the only 
evidence of record supporting the veteran's claim for service 
connection for a back disorder is his own lay opinion, as 
articulated in several lay statements.  He has related his 
current back disability to in-service treatment for a rupture 
of the spleen.  

However, as the veteran has not been shown to possess the 
requisite medical expertise necessary to render either a 
diagnosis or a competent opinion regarding etiology, his lay 
contentions provide an insufficient basis upon which to find 
his claim to be well grounded.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  Also, while the veteran has indicated 
that he has suffered from back symptomatology continuously 
since service, his lay contentions of continuity of 
symptomatology are not supported by corresponding medical 
evidence.  See Savage v. Gober, 10 Vet. App. at 497.  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. at 77 (a lay account of a 
physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, the veteran's claim for 
service connection for a back disorder must be denied as not 
well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  As the veteran's claim is not well grounded, the VA 
has no further duty to assist him in developing the record to 
support this claim.  See Epps v. Gober, 126 F.3d at 1467-68.

Finally, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  While the veteran reported 
continued VA treatment in statements received by the RO in 
June and September of 1997, he did not list his back disorder 
as one of the disabilities for which he was currently 
receiving treatment.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application for service connection for the claimed 
disabilities.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

II.  Entitlement to service connection for PTSD

As a preliminary matter, the Board finds the veteran's claim 
for service connection for PTSD to be well grounded under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the veteran has submitted a claim which is plausible and 
capable of substantiation.  The Board has based this finding 
on medical evidence, specifically a February 1991 psychiatric 
examination report, showing a diagnosis of PTSD and the 
veteran's lay statements relating this disorder to stressful, 
albeit presently unverified, events during service.  



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a back disorder is 
reopened.  A well-grounded claim not having been submitted, 
service connection for a back disorder is denied.

The claim of entitlement to service connection for PTSD is 
found to be well grounded.


REMAND

Having found the veteran's claim of entitlement to service 
connection for PTSD to be well grounded, the VA has a duty to 
assist him in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).  
See also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board observes that service connection 
for PTSD requires a current medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor), 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(1999); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
Under 38 U.S.C.A. § 1154(b), Cohen, and 38 C.F.R. § 3.304(f), 
if the evidence establishes that the veteran engaged in 
combat with the enemy, or was a POW, and the claimed stressor 
is related to combat or POW experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

In this case, the veteran served in the Republic of Vietnam 
with Company D, First Battalion, Ninth Marines, Third Marine 
Division (reinforced) from July 1967 to August 1968.  His 
military occupational specialty was that of general 
warehouseman, and his military decorations include the 
National Defense Service Medal; the Vietnam Service Medal, 
with one star; the Vietnam Campaign Medal; the Rifle 
Marksmanship Badge; and a Presidential Unit Citation.  Also, 
his military records indicate that he participated in twelve 
combat operations between July 1967 and July 1968.  However, 
there is no indication that the veteran has received any 
combat-related citations, such as the Combat Infantryman 
Badge or the Purple Heart, and there is no further evidence, 
such as service medical records showing treatment for a 
combat-related injury, indicating that the veteran was 
actually engaged in combat with the enemy.  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any Department of Veterans Affairs (VA) regulation 
suggests a more specific definition.  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  The determination as to 
what evidence may be satisfactory proof that a veteran 
"'engaged in combat with the enemy" necessarily depends on 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  Whether a particular 
statement in service-department records indicating that the 
veteran participated in a particular "'operation" or 
"campaign" is sufficient to establish that the veteran 
engaged in combat with the enemy depends upon the language 
and context of the records in each case.  As a general 
matter, evidence of participation in an "operation" or 
""campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  However, 
there may be circumstances in which the context of a 
particular service-department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.  See VAOPGCPREC 12-99(Oct. 18,1999)

As such, the Board has considered the veteran's reported 
stressors.  In a statement dated in January 1991, the veteran 
reported that his base camp was Camp Carrol and that he was 
at Con Thien as a supply officer, but he did not list any 
specific in-service stressors.  During his February 1991 VA 
psychiatric examination, the veteran described an incident 
during which an 81 millimeter mortar round landed between his 
legs but "did not go off."  However, he did not offer any 
further information, such as the time and place of this 
incident.  He also reported that the entire time he was in 
Vietnam he was on the DMZ and that he received a Purple Heart 
and had fragment wounds to his shoulder.  The present record 
does not contain verification of his claimed combat exposure.  
Further clarification on these matters is essential before 
the Board can determine whether the veteran either 
participated in combat with the enemy, as he claimed during 
February 1991 examination, or experienced a verifiable in-
service stressor.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim of entitlement to service connection for 
PTSD, this case is REMANDED to the RO for the following 
action:

1.  The RO should once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding any alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  In addition, the veteran should 
be asked to provide specific details of 
the duties he performed during his 
Vietnam tour.  The veteran should be 
advised that this information is vital to 
obtaining supportive evidence of the 
claimed stressful events and that he must 
be as specific as possible because, 
without such details, adequate attempts 
for verifying information cannot be 
conducted.  

2.  The RO should then review the file, 
including the post-service medical 
evidence of record, and prepare a summary 
of all of the veteran's claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement, as requested above.  
This summary, a copy of the veteran's DD 
Form 214, and all other associated 
service documents, should be sent to the 
Commandant of the Marine Corps, 
Headquarters, United States Marine Corps.  
The Marine Corps should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  The Marine Corps should also 
be requested to furnish the unit history 
for the unit the veteran was assigned to 
while in Vietnam and, to the extent 
possible, indicate whether the veteran 
was engaged in combat with the enemy at 
any time that the veteran was a member of 
such unit.  The service records reflect 
that the veteran's primary duty while 
assigned to his unit in Vietnam was as a 
General Warehouseman.

3.  Following the receipt of a response 
from the Unit Records Center, and after 
undertaking any additional development 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any combat participation (to which the 
purported stressor(s) is/are related) 
and/or verified noncombat-related 
stressors which it has determined are 
established by the record.  This report 
is then to be added to the claims folder.  
If no combat participation or combat or 
non combat-related stressor(s) has been 
verified, the RO should note that for the 
record and, as no examination is 
necessary without a verified stressor, 
the RO should skip paragraphs 4 and 5, 
and proceed to paragraph 6.

4.  If established, the RO should prepare 
a report detailing the nature of any 
claimed stressor(s) which it has 
determined is verified by the record.  
The RO should schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether the veteran has PTSD 
under the criteria as set forth in either 
the Third or Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IIIR and DSM-IV).  
The RO must provide the examiner with a 
summary of the claimed, verified 
stressor(s), and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in PTSD.  The veteran's 
claims folder and a copy of this REMAND 
are to be provided to the examiner for 
use in the study of this case.  If the 
report from the RO indicates verified 
combat action or stressors, and a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  All opinions expressed must 
be accompanied by a complete rationale in 
a typewritten report.

5.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

6.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the RO's 
determination of this claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond before the case is returned to 
the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter to the RO.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals






